Citation Nr: 0319824	
Decision Date: 08/11/03    Archive Date: 08/25/03

DOCKET NO.  95-17 186	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to an increased (compensable) rating for 
lumbosacral strain.



REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
March 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1994 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico.

The Board remanded this claim in October 1996 for additional 
development.  The veteran was accorded VA examinations in 
February 1997 and February 2002.


REMAND

The report of the February 2002 examination reflects that the 
veteran claimed that he went to his private physician, Dr. 
Acosta, on four or five occasions during the last year due to 
low back pain, and was treated with injections and 
medications which did not relieve the pain.

In January 2003, the Board requested the veteran to provide 
records of treatment received from Dr. Acosta or to authorize 
VA to obtain treatment records from Dr. Acosta.  In March 
2003, VA received a response signed by the veteran's spouse 
who noted that, "we went to Dr. Acosta to get our records 
and he says he can't find them, please give me some more 
time."  The address of Dr. Acosta was provided.

The RO, in a letter dated in February 2002, informed the 
veteran what VA was doing to make sure VA had all evidence 
necessary to process his claim.  The veteran was informed of 
the importance of his attendance at a scheduled VA 
examination.  In a Supplemental Statement of the Case dated 
in July 2002, the RO informed the veteran of recently enacted 
legislation regarding VA's duty to assist claimants.  
Nevertheless, it does not appear that VA has indicated which 
portion of the information and evidence needed to 
substantiate his claim, if any, is to be provided by the 
veteran and which portion, if any, VA will attempt to obtain 
on his behalf.'"  Quartuccio v. Principi, 16 Vet. App. 183, 
186-87 (2002).

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 is completed.  In particular, the 
RO should notify the veteran of any 
information and any medical or lay 
evidence not previously provided to VA 
that is necessary to substantiate the 
claim and indicate which portion of that 
information and evidence, if any, is to 
be provided by the veteran and which 
portion, if any, VA will attempt to 
obtain on his behalf.

2.  The RO should attempt to obtain 
medical records concerning the veteran 
from Dr. Acosta.  The RO should inform 
Dr. Acosta that if such records cannot be 
located, a statement from him as to his 
recollection of the veteran's symptoms, 
his findings, and his treatment would be 
helpful.

3.  Thereafter, the RO should 
readjudicate the issue on appeal.  If the 
decision remains unfavorable to the 
veteran, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran and 
his representative should be given an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



